COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Pelletier v. The State of Texas

Appellate case number:    01-21-00425-CR, 01-21-00430-CR

Trial court case number: 20CR1225, 21CR1166

Trial court:              10th District Court of Galveston County

       On December 17, 2021, Appellant’s court-appointed counsel filed a brief concluding that
the above-referenced appeals are without merit and frivolous. See Anders v. California, 386 U.S.
738, 744 (1967). When appointed counsel believes an appeal is frivolous, counsel must request
permission to withdraw from representation. See id. An Anders brief must accompany a motion
to withdraw; neither the brief nor the motion to withdraw may be filed on its own. See id.; In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        Appellant’s court-appointed counsel did not file a motion to withdraw from
representation. We order Appellant’s appointed counsel, Zachary Maloney, to file with the Clerk
of this Court within ten days of the date of this order a motion to withdraw compliant with Texas
Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9; Schulman, 252 S.W.3d at
410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 26, 2022